Citation Nr: 1116380	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-42 171 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability (claimed as back pain).

2.  Entitlement to service connection for a right foot disability (claimed as right foot pain).

3.  Entitlement to service connection for a left foot disability (claimed as left foot pain).

4.  Entitlement to service connection for a vision disorder (claimed as blurry vision).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a psychiatric disorder (claimed as anxiety).

7.  Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1972 to October 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Waco, Texas RO.  In February 2010, the Veteran was scheduled to appear for an RO formal hearing; however, in a February 2010 statement by his representative, the Veteran stated that he would accept a new VA audiological examination in lieu of the RO hearing.

In a June 2010 statement, the Veteran submitted a new claim for service connection for coronary artery disease, which has not yet been addressed by the RO.   The issue of service connection for coronary artery disease has therefore been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.





REMAND

In his November 2009 statement accepted in lieu of a substantive appeal, the Veteran stated, "I want to appeal and appear in front of a DRO.  I do not want to appear in front of the BVA at this time."  However, in a June 2010 statement submitted on a VA Form 9, Appeal to the Board of Veterans' Appeals, while the matters were pending before the Board, the Veteran checked the box marked "I want a BVA hearing at a local VA office."  The Veteran is entitled to a hearing on appeal (38 C.F.R. § 20.700), and his request must be honored. 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a personal hearing before a traveling Veteran's Law Judge at the Waco RO or, in the alternative if he so desires, a videoconference hearing before the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

